Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on February 22, 2021 has been entered.
The amendment filed with the RCE submission of February 22, 2021 has been entered and considered.  With the entry of the amendment, claims 9-10 and 17 are canceled, claims 3, 5, 13, 14 and 19-22 are withdrawn,  and claims 1, 2, 4, 6-8, 11, 12, 15, 16, 18 and 23-28  (including new claims 26-28) are pending for examination. 

Election/Restrictions
Claims 3, 5, 13, 14 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 26, 2016.
t is noted that Group I, and Species Set A—zirconium oxide, Species Set B-laser, Species Set C--aluminum oxide, and Species Set D -- external part of the timepiece, were elected.

Claim Interpretation

As to claims 1 and 18 as to "flattening", applicant argues in the amendment of March 8, 2017 that a "non-limiting" example involves the second ceramic material being configured so that the second ceramic material is disposed only in a hollow of the at least one recess, and cites the specification at [0068] and figure 5. This would apparently indicate any configuration or method to give this would be flattening (including (a) compressing or (b) removing coating material to limit the amount).  Therefore, for the purpose of examination, it is understood that either of these meet the requirement of the claims.
As to claims 1 and 18, as to the depositing above, from the arguments of October 26, 2017, it is understood that depositing to fill to a level above the recess is intended (note the arguments of pages 8-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1, 2, 4, 6-8, 11, 12, 15, 16, 18, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2013/0108813, hereinafter Zhu ‘813) in view of Grossenbacher et al (US 2011/0259753), Lazur et al (US 2014/0272310), Groteke (US 3479202) and EITHER Hida et al (US 2009/0243236) OR Japan 10-217694 (hereinafter ‘694), as evidenced by “What is a Ceramic” article; and further in view of EITHER Yamashita et al (US 2012/0058883) OR Nishioka et al  (US 5516269) and further as evidenced by Kasai et al (US 3841848), Darcis (US 5918456) and Michler et al (US 6257122).
*** As to the “What is a Ceramic” article, note that as discussed in MPEP 2124, factual references, such as to show characteristics or properties of a material, do not 
Claims 1, 2, 15, 16, 25: Zhu ‘813 describes how an inlaid ceramic element can be provided for giving decorative features to a housing of an electronic device ([0002]-[0006], [0012], [0017]-[0018].  A substrate body is provided ([0020]) (step a), followed by etching at least one recess in one face of the body to provide a pattern cavity for a decoration (figures 1-3, [0021], using laser or chemical etching) (step b). The etched depth can be 0.1-0.12 mm (100-120 microns) ([0021]).  Zhu ‘813 further indicates to change the surface state of the bottom of the recess in order to increase the contact surface thereof (i.e. roughens the bottom) (step c) (Zhu ‘813 describes roughening the outer surface 122 by sandblasting, [0022], claim 19, which surface 122 is understood to include the recess/concave portions, since it is taught the outer surface has these concave portions, and that the concave portion surfaces are roughened to have the surface roughness from the sandblasting, [0014]-[0015], and if Zhu ‘813 does not specifically teach this, at the least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu '813 to provide that the sandblasting treatment is applied to the bottom of the concave surface portions to provide the desired roughness of Zhu '813 as described in [0022], since Zhu '813 indicates that the concave portions (which would include their bottom surfaces) are roughened to have the roughness described from the sandblasting in [0022], note [0015], and the sandblasting would provide a known acceptable way, as indicated by the treatment of surface 122, to get such as desired roughness. As well, the purpose of the roughening is to increase bonding between substrate and coating, which is desired in 
(A) Zhu ‘813 does not specifically provide the substrate would be an element of a timepiece, or that the substrate is formed of a ceramic body.  However, Grossenbacher provides that timepieces desirably also have inlaid decorative elements, desirably on an external part of a time piece, such as a case, bezel, dial, etc. ([0029]-[0030]), where a body is provided with a recess forming the pattern for a decoration, with the recess entirely filed with materials ([0031]), where the material in the recess gives a color decoration ([0036]).  Grossenbacher describes that the body is formed by ceramic ([0033]) and describes using plating for putting the material in the recesses ([0041]-[0046]) using metal and nitride materials, for example ([0043]-[0046]).  The ceramic body is formed by a process with sintering, for example, and then the recess is etched in the body by a process such as using a laser, for example ([0039]-[0040]), where the etching can be to a depth of at least 100 microns, so including the range of Zhu ‘813 ([0040]).  Furthermore (I) Hida teaches that it is known that recesses can be provided in articles made from ceramic and metal, and thermal spray coatings of ceramics can be 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zhu '813 to further use the process to make ceramic elements (components) for timepieces, such as external timepiece parts such as cases, whereby a ceramic substrate element would be provided, then the recesses formed in this substrate, bottom of surface changed,  filled with ceramic material by thermal spraying, and flattened, to also provide a decorative timepiece element as suggested by Grossenbacher and EITHER Hida OR ‘694 (as evidenced by “What is a Ceramic” article), giving more decorative uses for the process of Zhu ‘813,  since Zhu ‘813 provides 
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947), supporting this position. As a result, the proposed features as to color difference to create visual contrast between the second ceramic material in the hollow and the substrate would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention from the suggestion of the combination of the references as discussed above.
(C) As to providing the changing of the surface state of a bottom of said at least one recess to form cavities in the bottom the recess, the cavities including grooves running on said bottom and at least a part of the grooves being intersecting grooves in order to increase a contact surface thereof and to ensure a wettability of a second ceramic material to totally fill said at least one recess, where after the changing, but before the second  ceramic material deposited, a connecting layer is formed on the bottom of the at least one recess to improve the adherence or change the appearance of the second ceramic material formed by the depositing, Zhu ‘813 describes blasting to roughen, for example, to improve bonding ([0022]). Zhu ‘813 also shows that the ceramic coating material sprayed into the recesses can contact the substrate for example (figure 2, note either 14 or 16 as coating material in the recesses, [0023]-[0024]), and coating material can also contact the substrate outside the recesses, such as frame 126, [0024], where this will be later removed ([0025]). Lazur describes providing an interlocking geometry to mechanically entrap coating material and improve adhesion with a substrate ([0018]), where the substrate can be made with metal material or ceramic materials (such as CMC) ([0020]-[0021]), and where the coating can be a ceramic ([0025]) and can be applied by spraying such as plasma spraying (a thermal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu ‘813 in view of Grossenbacher and EITHER Hida OR ‘694, as evidenced by “What is a Ceramic” article; and further as evidenced by Kasai to provide the application of grooves running on the bottom of the surface of the recess and where at least part of the grooves being intersecting grooves in order to increase the contact surface thereof and improve bonding of the coating to be applied, where after the groove formation there is an intermediate layer forming a connecting layer on the bottom of the recess to improve adherence of the further ceramic coating (second ceramic as claimed) that is applied after the connecting layer as suggested by Lazur to provide a desirably bonded and adhered coating, because Zhu ‘813 notes that the substrate can be treated to improve bonding and coating can be applied to directly contact the surface, where the coating would fill the recesses, and Lazur describes, as discussed above, a desirable “groove” pattern of “cavities” that can be formed on a substrate surface to be coated in order to improve the bonding of the coating by mechanically linking the substrate with the coating and may also give beneficial stresses in the coating, and where the grooves increase a contact surface between the substrate and coating, where the coating can directly contact the substrate, where the substrate can be made with metal or ceramic materials and the coating applied by plasma spraying (a form thermal spraying) and the groove pattern would include grooves running on the surface to be coated, and at least part of the grooves are intersecting, where the grooves would be applied on the bottom of the recess to be coated, because that is the surface to be coated, and furthermore, alternatively to prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
(D) As to providing that the second ceramic material in the hollow includes a thickness that renders the second ceramic material at least partially translucent and plasma spraying (claim 16), as discussed for part (B) above, it would be suggested to uses color differences to create visual contrast and to select colors of the materials to give desirable and aesthetic visual appeal.    Zhu ‘813 generally describes thermal spraying the second ceramic material (note [0023], claim 12) and also notes how 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu ‘813 in view of Grossenbacher, Lazur and EITHER Hida OR ‘694, as evidenced by “What is a Ceramic” article; and further as evidenced by Kasai to further apply the second ceramic coating in the hollow by thermal spraying in the form of plasma spraying at a thickness that renders the second ceramic material at least partially translucent as suggested by Groteke to give a desirable aesthetic appearance, since Zhu ‘813 and Grossenbacher 
(E) As to the hardness of the second ceramic material being identical to that of the substrate, and the ceramic body including zirconia (claim 2) and the second ceramic material including alumina (claim 15), and the ceramic body having a hardness of more than 700 HV (claim 25); 
Using Yamashita as evidenced by Darcis and Michler, as to the hardness of the ceramic body, Grossenbacher would provide that the ceramic body can include zirconia and be formed by sintering ([0039]), and therefore provides the suggestion to use a ceramic body including zirconia as in claim 2. Furthermore as discussed above, as discussed for section (D) above, Zhu ‘813 would indicate how alumina can be a coating material, and Groteke would provide the suggestion to use a translucent coating with the spraying of alumina, thus suggesting to provide the second coating material including alumina as for claim 15.  Yamashita describes a zirconia sintered material that can be used for watches (timepieces) and decorative members, etc. ([0001]), and where the hardness of such zirconia can be 1200 Vickers hardness (within the claimed range of claim 25) ([0132], Table 3).  The described zirconia material is provided with high transparency/translucency ([0023], [0064], [0080]), where it is also noted that the sintered ceramic body formed would have a black color if not further annealed ([0127]).  Darcis would evidence that oxide ceramic powder coatings including alumina can be provided to have a hardness of 800-1500 HV, where it is described that the coating method can be plasma spraying (column 3, lines 15-30 and 42-50).  Michler would further evidence that specifically aluminum oxide (alumina) coatings would be known to be provided with a hardness of 1100-1300 HV (column 4, lines 35-40). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu ‘813 in view of Grossenbacher, Lazur, Groteke and EITHER Hida OR ‘694, as evidenced by “What is a Ceramic” article; and further as evidenced by Kasai to use the zirconia described by Yamashita for the ceramic body to provide a desirably body for use, since Grossenbacher indicates using a timepiece ceramic body of sintered zirconia, and Yamashita teaches a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  And furthermore, it would have been suggested to one of ordinary skill in the art to use the same hardness as in Yamashita as Yamashita indicates that the zirconia material is used for watches and has an excellent hardness ([0023]) and specifically indicates a hardness of 1200 HV, and thus using such a hardness for the alumina material as well would also be using a hardness indicated as desirable for watch material.
Using Nishioka as evidenced by Darcis and Michler, as to the hardness of the ceramic body, Grossenbacher would provide that the ceramic body can include zirconia and be formed by sintering ([0039]), and therefore provides the suggestion to use a ceramic body including zirconia as in claim 2. Furthermore as discussed above, as discussed for section (D) above, Zhu ‘813 would indicate how alumina can be a coating material, and Groteke would provide the suggestion to use a translucent coating with the spraying of alumina, thus suggesting to provide the second coating material including alumina as for claim 15.  Nishioka describes zirconia sintered material body that is light in weight and also has abrasion resistance and excellent sliding properties (column 2,lines 5-20), where the material also includes small amounts of yttria and can include small amounts of alumina giving stabilized zirconia, and with the alumina improving the strength and abrasion resistance (column 2, line 40 through column 3, line 5). It is described that hardness for such bodies in the taught ranges can include hardness HV from 1240 to 1435 HV (column 7, lines 1-6 and 60-68 and Tables 3, 4) (in the claimed range of claim 25).  Darcis would evidence that oxide ceramic powder coatings including alumina can be provided to have a hardness of 800-1500 HV, where it is described that the coating method can be plasma spraying (column 3, lines 15-30 and 42-50).  Michler would further evidence that specifically aluminum oxide (alumina) coatings would be known to be provided with a hardness of 1100-1300 HV (column 4, lines 35-40). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu ‘813 in view of Grossenbacher, Lazur, Groteke and EITHER Hida OR ‘694, as evidenced by “What is a Ceramic” article; and further as evidenced by Kasai to use the zirconia described by Nishioka for the ceramic body to provide a desirably body for use, since Grossenbacher In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). And furthermore, it would have been suggested to one of ordinary skill in the art to use the same hardness for both materials so that the watch parts would have the same property and act the same way as to the hardness.
Claim 4: Grossenbacher provides that the ceramic body can include zirconium oxide (zirconia), and the body formed by sintering ([0039]). 

Claim 7: Zhu ‘813 describes providing the etching to a depth of 0.1 to 0.12 mm ([0021]), which in the range claimed. Grossenbacher further indicates that the ceramic body can be laser etched to form a recess as well, of depths including the range of Zhu '813 ([0040]).
Claim 8: As to step c) being performed by laser, when providing the grooves as suggested by Lazur as discussed for claim 1 above, Lazur further indicates that the grooves (joint conduits 150) can be provided by laser machining ([0040]).  Grossenbacher further indicates that the ceramic body can be etched by a laser for forming recesses (which would also be cavities), as well ([0040]).
Claim 11: As to all the grooves being intersecting grooves, when providing the grooves as suggested by Lazur as discussed for claim 1 above, the example of Figure 5B of Lazur shows all the grooves intersecting (figure 5B).  Moreover, patterns would be optimized as various patterns can be used ([0034]) and optimized for the specific needs of the article ([0038]) as described by Lazur.
Claim 12: Note the discussion for claim 23 below.
Claim 18: As to repeating the steps to repeat steps b, c, d and e, into the applied second ceramic material to provide a further coating of a third ceramic material into a recess provided in the second ceramic, Zhu '813 indicates providing further different applications of different ceramic coatings for decoration (first and second coatings, [0017]-[0018]), but does not specifically describe that the second coating is provided into recesses in the first coating.  However, the desire is to form a decorative pattern, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) and MPEP 2144.04(I). Furthermore, repeating the process on the newly formed substrate surface (after the process of claim 1, the original surface provided with patterns of the first material becomes the newly formed surface) would be a matter of duplication of the process, with the expectation that the same results would apply, whether applied to the old substrate material or the newly formed surface including the second ceramic material since both would be formed from ceramic materials. Note MPEP 2144.04(VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 23 and 12: As to the depth of the recess, Zhu gives examples of about 100-120 microns ([0021]).  Grossbacher describes providing a minimum depth of 100 microns (and so would allow depths of more than 100 microns, with no maximum given) for recesses to be filled on watches ([0040]).  Lazur, when providing groove/conduits describes how recesses for such conduits (which can also be closed recesses, figure 5C), can have depths of 50 microns to 10 mm ([0033]), which would overlap with the range of 400 to 700 microns, and where Lazur describes that the coating can fill the recesses (figure 1, [0043], where at least partially permeates would include entirely permeates).  Therefore, from the possible range of depths in Grossbacher and Lazur for recesses, one of ordinary skill in the art would optimize the depth of the recesses for the specific article used, giving a depth in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, as to claim 12, when providing a depth between 400-700 microns, for example, Lazur as discussed above, further indicates that the grooves can have a depth of 50 microns-10 mm, and the groove thickness would be optimized for the specific article used, giving a depth that would be less than one fifth of the depth of the recess.  For example, 50 microns would be less than 1/5 of 400 microns. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu ‘813 in view of Grossenbacher, Lazur, Groteke and EITHER Hida OR ‘694, as evidenced by “What is a Ceramic” article; further in view of EITHER Yamashita OR Nishioka and further as evidenced by Kasai, Darcis and Michler as applied to claims 1, 2, 4, 6-8, 11, 12, 15, 16, 18, 23 and 25 above, and further in view of Stueber et al (US 5866271).
Claim 24: as to moving the body with respect to a thermal spraying device when applying the second ceramic material,  Stueber describes that surfaces roughened before thermal spraying by grit blasting or by a laser to form grooves (i.e. cavities) on the surface to be coated for good bonding (column 3, line 45 through column 4, line 5 and column 4, lines 25-40).  Stueber further notes that it is conventional when providing the thermal spraying to move the body being coated relative to the thermal spraying device when coating  (note linear speed of coating) (column 5, lines 45-55). Groteke also describes moving the substrate relative to the plasma spraying device for coating  to provide a more uniform coating (column 4, lines 20-35).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu ‘813 in view of Grossenbacher, Lazur, Groteke and EITHER Hida OR ‘694, as evidenced by “What is a .

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu ‘813 in view of Grossenbacher, Lazur, Groteke and EITHER Hida OR ‘694, as evidenced by “What is a Ceramic” article; further in view of EITHER Yamashita OR Nishioka and further as evidenced by Kasai, Darcis and Michler as applied to claims 1, 2, 4, 6-8, 11, 12, 15, 16, 18, 23 and 25 above, and further in view of Prentice (US 2012/0114915), EITHER alone OR further in view of DiConza et al (US 2003/0203224).
Claims 26, 27, 28: As discussed for claim 1 above, Lazur describes using a connecting layer (such as intermediate layer 160) as an adhesion improving layer.  Lazur also indicates one or more connecting layers can be provided (note as worded in the claims, more than one layer can be provided between the substrate and second ceramic coating), noting there can be a bond coat and intermediate layer, for example ([0027], 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu ‘813 in view of Grossenbacher, Lazur, Groteke and EITHER Hida OR ‘694, as evidenced by “What is a Ceramic” article; further in view of EITHER Yamashita OR Nishioka and further as evidenced by Kasai, Darcis and Michler to provide that the connecting bond layer is made of a metal material,  has a thickness in the claimed range and can be applied with a printing process with an expectation of predictably acceptable results as suggested by Prentice, since as discussed for claim 1 above the combination of references indicates how a connecting layer can be applied in the recesses for improving adhering the second ceramic coating, and Lazur further indicates how multiple coatings can be provided as 
Optionally, further using DiConza, DiConza would further indicate how it is specifically known that metal or ceramic substrates can have metallic adhesion improving (bond) coats applied before a plasma sprayed ceramic coating ([0019], [0027]).  Therefore, it would further be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention that the combination of references cited above would be expected to be usable with a ceramic substrate as suggested by DiConza which shows how metal bond coats can be used with a ceramic substrate and plasma sprayed ceramic coating.

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered.
(A) Note the adjustments to the rejection, and the new references to Prentice and DiConza provided due to the amendments to the claims.
(B) Applicant argues that as to the outstanding rejection, that Zhu ‘813 does not teach or suggest the connecting layer, and the cited references would not suggest this.  The Examiner has reviewed these arguments, however, the rejection above is maintained, where the teachings of Lazur and Grossbacher would suggest a connecting 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718